Per Curiam.
“The Court is unanimously of opinion, and doth decide, that the Superior Court of Law of Dinwiddie county hath not jurisdiction to try and determine the offence stated in the Presentment; but, that the said Presentment ought to be by that Court certified to some Justice of the Peace of and for the county of Dinwiddie, to be by him acted on, pursuant to the first section of the Act of General Assembly, passed the 20th January, 1808, entitled “an Act to prevent further the practice of slaves going at large, or hiring out themselves.” (a)

 3 Rev. Code of 1808, ch. 119, incorporated into the Act in 1 Rev. Code of 1819, ch. 118. § 81.